245 U.S. 115
38 S.Ct. 46
62 L.Ed. 185
HENDRICKSON, County Judge,v.CREAGER.
Nos. 428-431.
Argued Oct. 11, 1917.
Decided Nov. 5, 1917.

Mr. Helm Bruce, of Louisville, Ky., for petitioner.
Mr. L. A. Faurest, of Elizabethtown, Ky., for respondents.
PER CURIAM.


1
The essential questions involved in these cases are the same as those considered and decided in Hendrickson v. Apperson. (No. 427) 245 U. S. 105, 38 Sup. Ct. 44, 62 L. Ed. ——. The judgment of the Circuit Court of Appeals in each of them is accordingly


2
Affirmed.